Morgan, C. J.
This action was brought to recover damages alleged to have been caused by the negligence of defendant’s employes, in consequence of which plaintiff’s horse was struck by one of defendant’s engines and killed. The jury found a verdict in favor of the plaintiff. A motion for a new trial was made, based on a settled statement of the case, and denied.
There is an entire failure on the part of the appellant to comply with rule 14 of the rules of this court (74 N. W. x). There are no assignments of error in the brief. The rule is further violated by not making proper reference to the pages and folios of the abstract where the evidence is found in support of the statement of facts. This rule, when complied with, is of great assistance to the *87court and opposing counsel, and materially facilitates the work of both. An entire absence of compliance with this rule has always been held ground for an affirmance of the judgment, when its violation is not sought to be cured by timely amendment, or the condition of the record is such as to lead the court to relax from a strict enforcement of the same. In this case there was no applicatoin to amend, and the brief contains nothing in the way of assignment of errors. For these reasons we decline to consider the appeal. The cases sustaining such action by the court are many. We cite the following: Henry v. Maher, 6 N. D. 413, 71 N. W. 127; Hostetter v. Brooks Elev. Co., 4 N. D. 357, 61 N. W. 49; O’Brien v. Miller, 4 N. D. 308, 60 N. W. 841; Globe Investment Co. v. Boyum, 3 N. D. 538, 58 N .W. 339; Brynjolfson v. Thingvalla Twp., 8 N. D. 106, 77 N. W. 284; Wilson v. Kartes, 11 N. D. 92. 88 N. W. 1023.
(105 N. W. 1106.)
The judgment is affirmed.
All concur.